United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-40889
                         Conference Calendar


UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

JOSE AGUIRRE-VASQUEZ,
                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-01-CR-620-01
                        --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert Julius Lerma, the attorney appointed to represent

Jose Aguirre-Vasquez, has moved for leave to withdraw and has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967).    Aguirre-Vasquez has filed no response to Lerma’s

motion.   Our independent review of the record and Lerma’s brief

shows that there are no nonfrivolous issues for appeal.

Accordingly, Lerma’s motion for leave to withdraw is GRANTED,

Lerma is excused from further responsibilities herein, and this

appeal is DISMISSED.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.